DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellsworth (US 2008/0256526).

As to claim 1, Ellsworth a basedboard management controller (BMC) device, comprising: 
a communication interface; and a processor coupled to the communication interface and configured to: 
receive, via the communication interface, an indication to perform a recovery action with respect to a main circuit board with which the BMC device is associated (¶0036); and 
use a copy of a firmware associated with the main circuit board, the copy being stored by the BMC device in a memory independently of a main processor comprising the circuit board, to perform the recovery operation (¶0038).

As to claim 2, Ellsworth the BMC device of claim 1, wherein the indication is received from an administrative user (¶0020 & ¶0050).

As to claim 3, Ellsworth the BMC device of claim 1, wherein the indication is received via an external connector comprising the main circuit board (¶0022).

As to claim 4, Ellsworth the BMC device of claim 3, wherein the external connector is connected to the is communication interface of the BMC device via a path that does not include the main processor of the main circuit board (¶0022).

As to claim 5, Ellsworth the BMC device of claim 1, wherein the recovery operation includes using the copy of the firmware to reflash the main processor (¶0007).

As to claim 6, Ellsworth the As to claim 1, Ellsworth the BMC device of claim 1, wherein the indication comprises an indication that the main circuit board has experienced a failure from which the main circuit board is not able to recover (¶0039).

As to claim 7, Ellsworth the BMC device of claim 1, wherein the indication comprises an indication that the main circuit board has been compromised (¶0039).

As to claim 8, Ellsworth the BMC device of claim 7, wherein the recovery operation includes perform at least a partial forced shutdown of the main circuit board (¶0026).

As to claim 9, Ellsworth the BMC device of claim 8, wherein the at least a partial forced shutdown includes cutting power to a component of the main circuit board (¶0026).

As to claim 10, Ellsworth the BMC device of claim 1, wherein the recover operation includes resetting one or more devices, components, and sub-systems of the main circuit board to an initial state (¶0026).

As to claim 11, Ellsworth the BMC device of claim 1, further comprising a memory configured to store the copy of the firmware (¶0027).

As to claim 12, Ellsworth the BMC device of claim 1, wherein the indication comprises an indication to upgrade the firmware associated with the main circuit board, the copy comprises a copy of upgraded firmware associated with the main circuit board, and the recovery operation comprises installing the upgraded firmware on the main circuit board (¶0026).

As to claim 13, Ellsworth a method, comprising: 
receiving at a base management controller (BMC) device, via a communication interface, an indication to perform a recovery action with respect to a main circuit board with which the BMC device is associated (¶0036); and 
using a copy of a firmware associated with the main circuit board, the copy being stored by the BMC device in a memory independently of a main processor comprising the circuit board, to perform the recovery operation (¶0038).

As to claim 14, Ellsworth the method of claim 13, wherein the indication is received via an external connector Is comprising the main circuit board.

As to claim 15, Ellsworth the method of claim 14, wherein the external connector is connected to the communication interface of the BMC device via a path that does not include the main processor of the main circuit board (¶0022).

As to claim 16, Ellsworth the method of claim 13, wherein the recovery operation includes using the copy of the firmware to reflash the main processor (¶0007).

As to claim 17, Ellsworth the method of claim 13, wherein the indication comprises an indication that the main circuit board has experienced a failure from which the main circuit board is not able to recover (¶0022).

As to claim 18, Ellsworth a computer program product embodied in a non-transitory computer readable medium, comprising computer instructions for: 
receiving at a base management controller (BMC) device, via a communication interface, an indication to perform a recovery action with respect to a main circuit board with which the BMC device is associated (¶0036); and 
using a copy of a firmware associated with the main circuit board, the copy being stored by the BMC device in a memory independently of a main processor comprising the circuit board, to perform the recovery operation (¶0038).

As to claim 19, Ellsworth the computer program product of claim 18, wherein the recovery operation includes using the copy of the firmware to reflash the main processor (¶0007).

As to claim 20, Ellsworth the computer program product of claim 18, wherein the indication comprises an indication that the main circuit board has experienced a failure from which the main circuit board is not able to recover (¶0039).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Brown (US 2021/0157921) discloses a management system for an information handling system includes a memory device and a management controller. The memory device includes a primary firmware image and a backup firmware image. The management controller boots the management system. The boot of the management system includes a read of a first block at an offset within the primary firmware image. The management controller further determines that the read of the first block had a first read error, and reboots the management system in response to determining that the read of the first block had the first read error. The reboot of the management system includes a read of a second block at the offset within the backup firmware image (Abstract).
Prior art Hung (US 2017/0109235) discloses a method for recovering a baseboard management controller (BMC) by determining, by a basic input/output system (BIOS), whether a BMC recovery mode is generated by a recovery mode jumper being triggered. The system performing the method can further install, if the recovery jumper is not triggered, a BMC firmware update driver and detect, if the recovery jumper is not triggered, a BMC image. The system that performs the method can further update, if the recovery jumper is not triggered, the BMC firmware and copy to a backup image, if the recovery jumper is not triggered, the BMC firmware update (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/               Primary Examiner, Art Unit 2113